DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Species A-2, without traverse of Species B-2, with traverse of Species C-1, and without traverse of Species D-2 in the reply filed on 12/07/2021 is acknowledged.  The traversal of Species C-1 is on the ground(s) that are not mutually exclusive (see pp. 2-3).  This is found persuasive and therein the restriction of Species C is withdrawn.
Applicant states that Claims 1-5 and 8-17 read on the election.  However, claim 10 is excluded from the election because the claimed subject matter pertains to a fastener shown in the embodiment of Figs. 4-5 which pertains to Species B-1.
Claims 1-5, 8-9, and 11-17 are examined.  Claims 6-7 and 10 are withdrawn.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The terms “The disclosure” in line 1 should avoid being used, as explained above.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In [0038] of the specification, line 4, change: “such as [[analloy]] an alloy”
Appropriate correction is required.

Claim Objections
Claims 1-2, 13, and 15-16 are objected to because of the following informalities:
 Claim 1, line 3, change: “a plurality of relatively tough polymer-based first reinforcement elements, and…”
 Claim 1, line 4, change: “the plurality of relatively tough polymer-based first reinforcement elements…”
Claim 2, line 2, change: “wherein the at least one region”
Claim 13, line 2, change: “the plurality of relatively tough polymer-based first reinforcement elements…”
Claim 13, insert a period at the end of the claim.
Claim 15, line 2, change: “the plurality of relatively tough polymer-based first reinforcement elements…”
Claim 16, line 2, change: “the plurality of relatively tough polymer-based first reinforcement elements…”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ice impact box” recited in claims 11-12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
a.	Claim 1 - “reinforcement elements” and “second reinforcement elements” each read as an element [means] for reinforcement. 


a.	Claim 1 – “element”
coupled with functional language:
a.	“for reinforcing”
without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a. Corresponding structure is found in [0015].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "relatively tough" in claim 1 is a relative term which renders the claim indefinite.  The term "relatively tough" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear of the extent or degree of departure from “relatively tough” that can be considered as “tough” since a definition of “relatively” pertaining to “tough” is not provided by the specification.  Therein, the metes and bounds of the claim cannot be determined, which renders the claim indefinite.  
Dependent claims are also rejected due to their dependency of a rejected independent claim.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 11, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langenbrunner et al. (U.S. 5,344,280).
Regarding claim 1, Langenbrunner et al. discloses a composite liner (26) for a gas turbine engine (Col. 1, lines 5-10), the composite liner comprising: at least one region (28) comprising a reinforcement architecture comprising a matrix material, a plurality of relatively tough polymer-based reinforcement elements (32, toughened adhesive sheets/layers, Col. 3, lines 35-50), and a plurality of second reinforcement elements (fibers/filaments forming laminates 30, Col. 3, lines 25-50), wherein the plurality of relatively tough polymer-based reinforcement elements and the plurality of second reinforcement elements are embedded in the matrix material (laminates are formed by fibers/filaments in a matrix; toughened reinforcement elements 32 are interleaved and disposed between the laminates 30 of matrix material, wherein the entire layered structure is cured to form a rigid structure wherein the toughened 
Regarding claim 2, Langenbrunner et al. discloses wherein the composite liner (26) comprises an acoustic panel (26b), wherein the region comprises a facesheet (28) of the acoustic panel (26b, panel 26b includes a plurality of perforation for sound suppression and is integrally connected to facesheet 28, Col. 5, lines 63-68), and wherein the facesheet (28) is on a support layer (34, as shown in Fig. 3, liner 26 extends circumferentially about axis 18 shown in Fig. 1 and therein, the face sheet 28 is on support layer 34 (i.e., on top visually) for the lower second half of the engine shown in Fig. 1).
Regarding claim 3, Langenbrunner et al. discloses wherein the support layer (34) comprises a honeycomb structure (Col. 4, lines 38-50).
Regarding claim 5, Langenbrunner et al. discloses wherein the composite liner (26) comprises a fan track liner (as shown in Fig. 1), wherein the fan track liner comprises an outer tray (40), a core (“A” shown in Fig. 3’ below), and a septum (28), and wherein at least one of the outer tray or the septum (28) comprises the at least one region (28, as stated in the rejection for claim 1 above).

    PNG
    media_image1.png
    503
    633
    media_image1.png
    Greyscale

Fig. 3’
Regarding claim 8, Langenbrunner et al. discloses wherein the core (“A”, Fig. 3’) comprises a first support (36) adjacent the outer tray (40), a second support (34) adjacent the septum (28), and an intermediate layer (38) between the first support and the second support (as shown in Fig. 3).
Regarding claim 11, Langenbrunner et al. discloses wherein the composite liner (26) comprises an ice impact panel or an ice impact box (as shown in Fig. 3, the complete liner 26 structure shown resembles a box-like, enclosed structure that has impact resistance from ice, Col. 1, lines 7-8, Col. 7, lines 25-37, and is therein considered an ice impact box).
Regarding claim 13, Langenbrunner et al. discloses wherein the reinforcement architecture comprises the plurality of relatively tough polymer-based reinforcement elements (32, toughened adhesive sheets/layers, Col. 3, lines 35-50), and the plurality of second reinforcement elements are together in a hybrid or commingled weave 
Regarding claim 17, Langenbrunner et al. discloses wherein the matrix material comprises a thermoset polymer (epoxy resin is a thermoset polymer, Col. 3, lines 30-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Langenbrunner et al. (U.S. 5,344,280) in view of Douglas et al. (U.S. 8,397,865).
Regarding claim 4, Langenbrunner et al. discloses wherein the facesheet (28) comprises a plurality of channels (i.e., perforations, Col. 5, lines 55-58), but does not 
Douglas et al. teaches of an acoustic panel liner used for gas turbine engines, which is within the same field of endeavor as the claimed invention.  Specifically, Douglas et al. teaches of an inner layer (216, which is analogous to facesheet 28 disclosed in Langenbrunner) that is perforated and comprises a plurality of channels (i.e., holes) spanning the thickness of the layer (216) and opening into the cells of the honeycomb structure (414, as shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langenbrunner et al. in view of Douglas et al. by having the perforations disclosed in Langenbrunner extend through the facesheet (28) such that the channels open into the cells of the honeycomb structure (34) as analogously taught in Douglas et al. because it is well known in the turbine art of such arrangement wherein an acoustic panel or perforated facesheet is arranged on a honeycomb structure for noise suppression (Langenbrunner, Col. 5, lines 63-67, Douglas et al., Col. 1, lines 21-26). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Langenbrunner et al. (U.S. 5,344,280) in view of Clarke (U.S. 5,160,248).
Regarding claim 9, Langenbrunner et al. discloses wherein the second support (34) comprises a first honeycomb structure (Col. 4, lines 38-47), wherein the first support (36) comprises a second honeycomb structure (Col. 4, lines 64-68), but does 
Clarke teaches of a fan case liner, which is within the same field of endeavor as the claimed invention.  Specifically, Clarke teaches of a liner with an analogous first honeycomb structure (40) and a second honeycomb structure (50, as shown in Fig. 2).  Clarke further teaches that the compressive strength of the honeycomb is a function of the cell width W and the wall thickness T, which contributes to the cell size of the honeycomb (Col. 3, lines 65-67).  A honeycomb structure with a high compressive strength would require a denser honeycomb structure (i.e., smaller cell size), Col. 4, lines 1-5.  Clarke further teaches that the second honeycomb structure (50) is denser and therein is of a smaller cell size and has a greater compressive strength compared to the first honeycomb structure (40, Col. 4, lines 15-30).  
Therein the size of the honeycomb cells, which depend on the thickness of the walls and the width of the cells, is a result effective variable effecting the compressive strength of the honeycomb structure (Col. 3, lines 65-67, Col. 4, lines 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Langenbrunner et al. in view of Clarke by modifying the cell size such that the average cell size of the second honeycomb structure (36) is smaller than the average cell size of the first honeycomb structure (34) as it is known that optimizing the cell size of the honeycomb results in the optimization of the compressive strength of the honeycomb (Clarke, Col. 3, lines 65-67) and the weight of the structure, (Clarke, Col. 4, lines 24-25).  Therein, in combination, the prior art discloses that the second honeycomb structure (Langenbrunner, 36) has a smaller average cell size than the first honeycomb structure .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Langenbrunner et al. (U.S. 5,344,280) in view of Kruckenberg et al. (US 2014/0011414 A1).
Regarding claim 12, Langenbrunner et al. discloses all of the limitations of claim 1 as stated above and further discloses wherein the composite liner (26) comprises an ice impact box (as shown in Fig. 3, the complete liner 26 structure shown resembles a box-like, enclosed structure that has impact resistance from ice, Col. 1, lines 7-8, Col. 7, lines 25-37, and is therein considered an ice impact box).
Langenbrunner et al. does not specifically disclose wherein the reinforcement architecture comprises a three-dimensional braid.  
Kruckenberg et al. teaches of composite aerospace structures that are exposed to impact by ice ([0002], lines 10-15), which is within the same field of endeavor as the claimed invention.  Specifically, Kruckenberg et al. teaches of a composite layer (50, which is analogous to the facesheet 28 disclosed in Langenbrunner) that includes a carbon fabric reinforcement impregnated with an epoxy resin ([0022], lines 1-6). Kruckenberg et al. further teaches that other reinforcements can be used such as polyesters and that the composite layer 50 can be formed from any type of reinforcement configuration, such as a braid or woven reinforcement and combinations thereof ([0022], lines 4-7).  
. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Langenbrunner et al. (U.S. 5,344,280) in view of Reeves et al. (US 2019/0329360 A1).
Regarding claim 14, Langenbrunner does not specifically disclose wherein the plurality of second reinforcement elements (fibers/filaments forming laminates 30, Col. 3, lines 25-50) comprise carbon fiber.  Langenbrunner does, however, disclose that the second reinforcement elements can be graphite fibers in an epoxy resin (Col. 3, lines 30-34).
Reeves et al. teaches of an acoustic liner for a turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Reeves et al. teaches of an analogous facesheet 134 that comprises fiber-reinforced graphite-epoxy and further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langenbrunner et al. in view of Reeves et al. by using carbon fiber epoxy as taught in Reeves et al. as a type of graphite fiber-epoxy as the second reinforcement structure since Langenbrunner et al. discloses that a graphite fiber epoxy (Col. 3, lines 30-35) can be used as the second reinforcement structure (30).  Therein, it is known in the art that a carbon fiber epoxy is a type of graphite fiber epoxy.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Langenbrunner et al. (U.S. 5,344,280) in view of Karunakaran et al. (US 2016/0280846 A1).
Regarding claim 15, Langenbrunner et al. does not specifically disclose wherein the plurality of relatively tough polymer-based reinforcement elements have an elongation at break of greater than 6.0%.  Langenbrunner et al., however, does disclose that the reinforcement elements (32), when cured, have a toughened peel strength that is tough and strong for dissipating the impact energy from the impacting objects, such as ice, via an elastic strain in the adhesive reinforcement elements (32, Col. 3, lines 65-68).
Karunakaran et al. teaches of an adhesive composition used with epoxy thermosets ([0002]), which is within the same field of endeavor as the claimed invention.  Specifically, Karunakaran et al. teaches of a cured thermoset adhesive composition that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langenbrunner et al. in view of Karunakaran et al. by having the adhesive disclosed in Langenbrunner et al. be manufactured and designed such that the adhesive (first reinforcement elements 32) has an elongation at break greater than 6 percent because a high elastic strain is required by the adhesive films 32 disclosed in Langenbrunner et al. in order to dissipate the impact energy from projectiles impacting the liner (26, Langenbrunner et al., Col. 3, lines 53-68).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Langenbrunner et al. (U.S. 5,344,280) in view of Karunakaran et al. (US 2016/0280846 A1) as applied in claim 15 above, and further in view of Gaw et al. (US 2018/0112108 A1).
Regarding claim 16, the combination of Langenbrunner et al. and Karunakaran et al. does not specifically disclose wherein the plurality of relatively tough polymer-based reinforcement elements comprise at least one of a polyamide, a polyester, a polyester terephthalate, a polypropylene, a polyethylene, or a spider silk.
Gaw et al. teaches of an adhesive used in the application of acoustic panels for aircraft ([0040]), which is within the same field of endeavor as the claimed invention.  Specifically, Gaw et al. teaches that the adhesive can comprise polyester ([0031]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        02/17/2022